Citation Nr: 1536133	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 30, 2014, and as 70 percent disabling beginning October 30, 2014.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006
decision by the RO in Houston, Texas.  Jurisdiction over the case was transferred to
the Medical and RO Center in Wichita, Kansas in March 2012.  Review of the
records show, however, that the Veteran's most recent correspondence was sent
from Texas in September 2012. We note that this updated address has been entered
into the VA system.

The record shows that the Veteran was scheduled for his requested hearing before
the Board to be conducted in June 2012, but that he failed without explanation to
report.  His request for a Board hearing consequently is considered withdrawn.  
38 C.F.R. § 20.704(d).

In August 2012 and February 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a May 2015 rating decision, the RO increased the evaluation of the Veteran's PTSD from 50 percent to 70 percent, effective October 30, 2014.  This was not a full grant of the benefit sought on appeal and thus the Veteran's claim for an increased rating for PTSD remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU prior to December 16, 2011, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 16, 2011, the impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity, without deficiencies in most areas or total occupational and social impairment. 

2.  For the period beginning on December 16, 2011, to October 30, 2014, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.

3.  For the period beginning on October 30, 2014, the Veteran's PTSD has resulted in total occupational and social impairment.

4.  For the period beginning on December 16, 2011, the Veteran's PTSD has resulted in his inability to obtain or maintain substantial gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to December 16, 2011, the criteria for a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period beginning on December 16, 2011, the criteria for a disability evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  For the period beginning October 30, 2014, the criteria for a disability evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 

4.  For the period beginning on December 16, 2011, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that in April 2006, the Veteran was provided with the required notice under § 5103.  The Board notes that the letter expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in the February 2007 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

	(CONTINUED ON NEXT PAGE)

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in May 2006, April 2012 and October 2014 with an addendum in May 2015 for his PTSD.

Finally, as noted above, the Board remanded the claim in February 2013, to afford the Veteran an new VA examination to evaluate the current severity of his service-connected PTSD, to provide a historical perspective as to the interrelationship between the Veteran's sleep apnea and his PTSD and an opinion on his employability.  As noted above, the Veteran was afforded a VA examination in October 2014 with an addendum submitted in May 2015.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the requested VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  Accordingly, the Board finds that the remand instructions were thereby complied with and the duty to assist provisions have been satisfactorily met.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

	(CONTINUED ON NEXT PAGE)


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including at work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work....)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships."  Id.  

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

Period Prior to October 30, 2014

The preponderance of evidence applicable to the period prior to October 30, 2014, shows that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 50 percent disability rating, but no higher before December 16, 2011, and 70 percent but no higher for the period from December 16, 2011, to October 30, 2014. 

The Veteran was afforded a VA examination in May 2006, in response to his claim for an increased rating.  He endorsed symptoms of recurrent and intrusive thoughts and dreams of various life threatening/traumatic experiences while deployed to Operations Desert Shield and Desert Storm, sensations of reliving these experiences, insomnia, depress ion, pervasive anxiety, marked irritability and excitability, hypervigilance, emotional numbing, excessive use of alcohol (Alcohol Dependence) in an attempt to self-medicate, avoidance of situations that are likely to cause reminders of traumatic experiences, and social isolation and withdrawal.

The examiner noted that the Veteran was originally prescribed sertraline, but discontinued the medication in April 2005 when he had his last visit at the Amarillo VA medical facility.  He then moved to Carrizo Springs and his symptoms worsened after he no longer had access to the medication.  He was subsequently seen at the Laredo VA medical facility in 2006 at which time, he restarted sertraline.  Once he restarted his medication, his symptoms improved, in that he was able to get out of bed and take his wife (live in girlfriend) to work and their children to school.

The examiner also noted that the Veteran had a fairly extensive history of problems with the excessive use of alcohol, which at times, resulted in violent behavior (fighting while intoxicated).  The Veteran admitted to excessive alcohol use from April to October 2005 and to also having used cocaine, marijuana, and LSD.  His drinking also caused numerous problems with his "spouse" (live-in girlfriend) and their children.  Apparently, he was given an ultimatum to stop drinking or the relationship would be over, and he stopped drinking in October 2005.

With regard to occupational functioning, the Veteran reported that he had not worked for the past 17 months.  He last worked in a delicatessen, but was allegedly fired for "being too hyper, speaking out against management, and not being able to control his mood."  The examiner noted that the Veteran was drinking and using other substances at that time.  He has also been in telemarketing as an insurance salesman, but was unable to keep that job for reasons similar to the above.  The examiner also noted that the Veteran had earned two bachelor degrees.  He
graduated with a degree in accounting in 1995 and another degree in finance in 2002.

The Veteran also reported that he was married for the first and only time in 1993, but has not lived with his wife since 1994.  Since he and his wife never divorced, they are still legally married. He has a 13 year-old daughter from that marriage.  He has been in a relationship with a live-in girlfriend for the past 9 years.  He refers to his "live in girlfriend" as his spouse and has two sons with her.  The boys are 8 and 6 years old, respectively, and he refers to his girlfriend and the boys as his "family."  

On mental status examination, the Veteran presented as well-nourished and developed, adequately groomed and dressed.  He was alert and fully oriented to person, place, time, and situation.  He was pleasant and cooperative, but
somewhat anxious as he described traumatic situations in service.  He spoke in normal conversational tones and his speech was somewhat over-productive.  He was logical, coherent, and relevant, but not as articulate as one would expect based on his level of education.  His affect was constricted, but appropriate to his mildly depressed mood and the content and context of the interview.  He denied, and there was no evidence, of hallucinations, delusions, suicidal or homicidal ideations.  His immediate, recent, and remote memory functions were all intact.  He was able to repeat four of four objects in order and recalled all four again in order some five minutes later.  He knew the current President and recalled former presidents in descending order.  His recollections of traumatic experiences seemed intact as were other aspects of personal historical data.  The Veteran's insight, ability to abstract, judgement, and reality testing were all within normal limits for purposes of the interview, but it would appear that he had experienced significant difficulty with insight and judgement associated primarily with his substance/dependence.  The examiner noted that the Veteran attended well to the interview, was able to maintain personal hygiene, and exhibited no inappropriate, ritualistic, or obsessive behaviors.  Sleep difficulties were described as problems falling asleep and staying asleep, but were somewhat improved since restarting his sertraline.

The examiner concluded that although there was a history of worsening of the Veteran's PTSD, it would appear that discontinuing his medication and therapy in conjunction with his move from Amarillo to Carrizo Springs was the most likely precipitant for worsening of his symptoms.  Treatment records suggested that he had again improved since restarting sertraline and therapy.  In addition, the examiner noted that the Veteran was noted to have a significant substance abuse/dependence history, which had not been recognized or treated.  The examiner also found that the Veteran was mentally capable of performing activities of daily living, but he had experienced significant difficulty establishing and maintaining effective work and social relationships.

VA mental health treatment records from March 2006 show that the Veteran was still struggling with anger issues and his "wife" and children called him impatient.  He also complained of problems concentrating.  However, he reported that he had more energy and felt better when taking his psychotropic medication.  He also noted that he had been abstaining from alcohol.  The Veteran also indicated that he found support from members of his church, and that he was motivated to make changes in his life.  

During outpatient treatment in 2010, the Veteran denied any depression or anxiety, suicidal or homicidal ideation, or psychotic symptoms.  He continued to report nightmares, but indicated that they were not as bad.  He also reported that his lack of sleep, due to sleep apnea symptoms, was affecting his emotional state.  
He complained about his job and noted that he was thinking about finding a new one, but also indicated that he was thinking about starting an automotive business with his nephew.  He also reported that he was playing softball.  

Outpatient treatment records from November 2011 show that the Veteran had not been seen for eight months.  However, he was on time, friendly, engaged easily, and had positive grooming, hygiene, eye contact and range of affect.  He denied suicidal or homicidal ideation or any challenges with performing activities of daily living.  He reported that he had been staying busy, but that he had also had a brief separation from his girlfriend, and was not as involved in his music as he was previously.  He had been approved for disability from his previous employment with the State of Kansas and had applied for social security disability.  He stated that though he was again living with his girlfriend and their two children, he felt they pretty much led separate lives.  He denied alcohol or drug use and stated that he was not particularly productive.  He was unclear about goals for therapy, but did indicate that he wanted to re-engage.  

Later, in November 2011, the Veteran was noted to be wearing his C-Pap nightly, but admitted to not taking his sleeping pill most of the time because he was still restless.  He reported that his moods remained up and down and that he still had problems with irritability.  He admitted to punching a wall because he was angry and feeling overwhelmed because he was not really doing anything.  He reported that he and his girlfriend were separated for several months, but moved back together in late august.  He considered moving back to Texas with his girlfriend, where he said he felt like he had more support,  but said that his girlfriend did not want to move to Texas with him.  He reported "feeling trapped."  He continued to report ongoing depression and anxiety, but said that therapy was helping.  He denied any suicidal or homicidal ideations or psychotic symptoms.  He also denied any alcohol usage.  He continued to report ongoing problems getting along with others and hypervigilance.

The Veteran was examined by M.S., Ph.D. on December 16, 2011, as part of his review by the Social Security Administration.  He reported that he felt like "he was at war" every day.  He complained of lack of sleep at night due to hypervigilance and flashbacks when he hears noises such as helicopters.  He also reported that he would "snap" when he thought about the war and various things that had happened.  He also indicated that he was very defensive and when he talked to people, he could see himself hitting them.  He admitted that he used to be more aggressive when he drank, but since he stopped, he felt that he could restrain himself.  When asked about his current functioning, he responded that he wished someone would kill him.  Socially, he reported that he was close to no one and that he pushed his girlfriend and his kids away.  However, at the same time, he reported that he had a close friend that he talked to and that his kids kept him going, and that he would not kill himself because of the way it would affect his family.  He also reported that he enjoyed listening to music.  He stated that he last worked in April 2010 for the state or Kansas as a Veterans Service representative.  He had no plans or goals in life.

On mental status examination, the Veteran was neat, clean, and casually dressed.  
His form and flow of thought was sequential and understandable, but his thought content reflected severe PTSD and depression.  His affect was somewhat leery and suspicious at first, but he seemed to open up and relax a little as the session went along.  He stated that his mood was angry.  He continued to complain of not sleeping at night and also reported lack of appetite.  He also reported concentration problems, in that he was easily distracted and would forget what he was doing.  He also noted problems with memory, in that his girlfriend would have to remind him to do things.  He complained of lack of energy, stating that he was tired.  In regards to suicidal ideation, as noted, he reported that wanted to die, but that he would not kill himself because of his family.  He denied hearing voices.  He indicated that he often wanted to cry, but could not, and that he did not have the energy to work.

The examiner concluded that Veteran appeared to have severe difficulties with PTSD symptoms and depression.  However, he also noted that one of the Veteran's major problems was that he was sleeping very little and that he was very hypervigilant.  He noted that his main problems were hypervigilance and anger and his brooding about wanting to be back in the military.  The examiner did not detect any cognitive or memory problems as such which would prevent his working.  However, because of his lack of sleep, his depression, and anger, the examiner noted that it would be difficult for him to concentrate and focus on a job.  He opined that the Veteran had severe psychiatric symptoms which would make it impossible for him to function adequately in a competitive work situation.  In fact, he noted that the Veteran would have possibly been a danger to himself or others on the job.

The Veteran was afforded another VA examination in April 2012.  He reported symptoms of flashbacks, anxiety, depression, problems with anger, trouble sleeping (due to nightmares and sleep apnea) and difficulty working.  However, the Veteran also reported that he had not been taking his psychotropic medication for several months, that he was drinking again (socially), and that he was smoking marijuana all the time.  He also reported having lots of friends in the music industry and on the internet.  The examiner concluded that his symptoms were reflective of occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

Initially, the Board notes that the April 2012 examination contained some contradictions in that the examiner indicated both that the Veteran did not have PTSD and did have PTSD, and the examiner's report of the Veteran's symptoms was cursory and did not adequately address certain symptoms or history presented by the Veteran in the context of his PTSD. Accordingly, this examination has somewhat less probative value than the other information of record. 

Reviewing the evidence of record, the Board finds that for the period prior to December 16, 2011, the date of the SSA examination, the Veteran had significant trouble with personal relationships and with maintaining employment, as well as consistent symptoms of anxiety and depression, trouble sleeping due primarily to sleep apnea, and unprovoked irritability and anger issues.  However, the evidence does not show that he had deficiencies in most areas, as is required for a rating in excess of 50 percent.  In this regard, he was still able to pursue higher education.  In fact, as noted above, he earned a degree in accounting in 1995 and another degree in finance in 2002, and VA treatment records from 2007 show that he reported being excited about taking a class in marketing digital music.  He worked until 2010. In fact, as noted above, the May 2006 examiner concluded that the Veteran was mentally capable of performing activities of daily living.  Furthermore, although he did demonstrate impaired impulse control, in that he had problems with anger, stating at one point that he could see himself hitting people when he talked to them, he noted that he had less aggression and could control himself once he stopped drinking.   Furthermore, there is no evidence that he engaged in unprovoked violence against others, due to his PTSD.  Finally, it is noteworthy that although the Veteran was having problems with his live-in girlfriend throughout this period, and reported being distant from his girlfriend and his children, he did report in 2010 that he was playing softball, and in November 2011 stated that he had support from church friends. As the evidence does not show social and occupational impairment, with deficiencies in most areas, a rating in excess of 50 percent for the Veteran's PTSD is not warranted for this period.

As of December 16, 2011, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent evaluation. The Veteran reported at examination in December 2011 that he wanted to die, that he wished someone would kill him, and he expressed thoughts of harm to others. The examiner noted his symptoms were severe, that he had memory and concentration problems, an angry mood, and would have difficulty working. The Board finds that the symptoms expressed at the December 2011 examination are of sufficient frequency, duration and severity to equate to the criteria for a 70 percent rating. The Veteran did have social interaction, if impaired, and the Board finds that the severity of his symptoms did not equate to total social and occupational impairment as required for a total schedular rating.

Therefore, the Board finds that a rating greater than 50 percent is not warranted prior to December 16, 2011, but that a rating of 70 percent, but not higher is warranted for the period beginning on December 16, 2011.

Period Beginning October 30, 2014

The Veteran has been granted a 70 percent rating based on the results of the October 30, 2014 VA examination.  See May 2015 rating decision.

The Board finds that a 100 percent rating for total occupational and social impairment is warranted for the period beginning October 30, 2014.  The evidence of record shows that the Veteran has had significant trouble maintaining employment due to his PTSD symptoms throughout the appeal period.  He last worked full-time in 2010.  He worked for about three weeks as a bouncer between 2012 and 2014, but there is no evidence that he has been able to successfully hold a job since that time.  With regard to social impairment, the Veteran has struggled with his relationships throughout the entire appeal.  He was legally married in 1993, but separated in 1994, and they never reunited.  He reported during the October 2014 examination that he had finally obtained a legal divorce.  He has reported having a live-in girlfriend throughout the appeal period, but the relationship has always been noted as "struggling," with periods of separation and consistent counseling.  The Veteran has also reported having children with both his ex-wife and his girlfriend, but has never indicated any real relationship with his children since about 2006, when he noted that he was able to take them to school when taking his medication as prescribed.  The evidence does not show that the Veteran has any other significant social relationships to speak of.  It was also noted during the October 2014 VA examination that the Veteran had demonstrated grossly inappropriate behavior and was in persistent danger of harming himself, in that he had reportedly jumped out of a vehicle while in traffic earlier that month, and was still struggling with anger and rage reactions.  It was also noted during the October 2014 examination that the Veteran is unable to successfully perform activities of daily living, including maintenance of minimal personal hygiene, and has demonstrated memory loss for names of close relatives, his own occupation, or own name.  The October 2014 VA examiner concluded that the Veteran's PTSD was reflective of occupational and social impairment with deficiencies in most areas,
such as work, school, family relations, judgment, thinking and/or mood.  See October 2014 VA examination report.

As the evidence of record for this period, including the October 2014 VA examination report shows that the Veteran has total occupational and social impairment, the Board finds that a 100 percent rating is warranted.

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Given the increase in the Veteran's evaluation for PTSD beginning on December 16, 2011, for the period beginning on December 16, 2011, the Veteran had a combined evaluation of 80 percent disabling for his service-connected disabilities. Therefore, from this date he meets the schedular criteria for TDIU. Given the evidence of record, the Board finds that as of this date the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, in particular his PTSD. The December 2011 examiner noted that it would be difficult for the Veteran to concentrate and focus on a job.  He opined that the Veteran had severe psychiatric symptoms which would make it impossible for him to function adequately in a competitive work situation.  In fact, he noted that the Veteran would have possibly been a danger to himself or others on the job. Accordingly, TDIU is warranted on a schedular basis from December 16, 2011.


ORDER

Prior to December 16, 2011, a rating in excess of 50 percent for PTSD, is denied.
For the period beginning on December 16, 2011, a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning on October 30, 2014, a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning on December 16, 2011, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

As noted above, the Veteran is being granted TDIU for the period from December 16, 2011, to October 30, 2014, and a scheduler 100 percent evaluation beginning October 30, 2014.  A TDIU constitutes a lesser benefit than a total schedular rating.  Thus, the issue of entitlement to a TDIU is effectively moot for the period beginning October 30, 2014.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350, 3.341, 4.16(a).  The remaining question, therefore, is whether he is entitled to TDIU prior to December 16, 2011.  

The Veteran has reported throughout the pendency of this appeal that he is unemployable due to his PTSD, and the evidence of record shows that he has been unemployed and unemployable since April 2010.  Specifically, the State of Kansas Department of Commerce verified that he last worked for them on April 6, 2010 as a Veterans' Employment Representative, and Social Security records show that he was considered disabled for their purposes effective April 7, 2010 primarily due to his mental condition.  However, the Veteran does not qualify for TDIU on a schedular basis prior to December 16, 2011, as a matter of law.  38 C.F.R. § 4.16(a).
A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, the issue of entitlement to a TDIU, prior to December 16, 2011, should be referred to the Director of VA's Compensation and Pension Services or the Under Secretary for Benefits, for consideration in accordance with 38 C.F.R. § 4.16(b) (2015).

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


